Case 2:18-cv-10106-DPH-EAS ECF No. 65 filed 03/05/19                   PageID.2291       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 Len Gamboa, et al.,

                                    Plaintiff(s),
 v.                                                      Case No. 2:18−cv−10106−DPH−EAS
                                                         Hon. Denise Page Hood
 Ford Motor Company, et al.,

                                    Defendant(s),



                           NOTICE OF DETERMINATION OF MOTION
                                WITHOUT ORAL ARGUMENT

      The following motion(s) have been filed:

                 Motion for Leave to File − #64
    Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
 District Judge Denise Page Hood without oral argument.

    Response and reply briefs shall be filed in accordance with Eastern District of Michigan LR
 7.1(e).

      Courtesy copies are not required.




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/L. Saulsberry
                                                     Case Manager

 Dated: March 5, 2019
